OPINION — AG — ** JURISDICTION — FEDERAL LAND — STATE INTERESTS ** HOUSE RESOLUTION NO. 5071, TO WIT: "TO EXTEND THE PUBLIC LAND LAW OF THE UNITED STATES TO CERTAIN LANDS, CONSISTING OF ISLANDS, SITUATED IN THE RED RIVER IN OKLAHOMA" AND THAT "THE AREA INVOLVED IN THE BILL IS A STRIP OF LAND SITUATED IN THE BED OF THE RED RIVER IN OKLAHOMA. THE RIVER IS NOT NAVIGABLE IN THIS LOCALITY AND THROUGHOUT MOST OF THE YEAR THE RIVER BED IS DRY. WITHIN THE STRIP ARE SEVERAL ISLANDS OF HIGHER LAND. IN `OKLAHOMA V. TEXAS' THE SUPREME COURT HELD THAT THE STRIP BELONGED TO THE UNITED STATES . . ." * THE A.G. CONCLUDES THAT YOUR AGENCY HAS NO INTEREST IN THIS RESOLUTION. (FEDERAL PROPERTY, FEDERAL LAND, JURISDICTION) CITE: 74 O.S. 344.11 [74-344.11] (FRED HANSEN)